Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 April 15, 2011 Securities and Exchange Commission treet, N.E. Washington, DC20549 RE: DWS Ultra-Short Duration Fund (the “Fund”), a series of DWS Income Trust (the “Trust”) (Reg. Nos. 002-91577, 811-04049) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Trust hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed on behalf of the Fund pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 56 to the Trust’s Registration Statement on Form N-1A (the “Amendment”), do not differ from those contained in the Amendment, that was filed electronically on April 14, 2011. Any comments or questions on this filing should be directed to the undersigned at (617) 295-3011. Very truly yours, /s/James M. Wall James M. Wall, Esq. Director and Senior Counsel Deutsche Asset Management cc:John Marten, Vedder Price P.C.
